Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated as of April 2, 2018, is
made by and between Destination Maternity Corporation, a Delaware corporation
(the “Corporation”), and Melissa Payner-Gregor (the “Indemnitee”).

RECITALS

A.    The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors;

B.    The statutes and judicial decisions regarding the duties of directors are
often difficult to apply, ambiguous, or conflicting, and therefore fail to
provide such directors with adequate, reliable knowledge of legal risks to which
they are exposed or information regarding the proper course of action to take;

C.    The Corporation and the Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors;

D.    The Corporation believes that it is unfair for its directors to assume the
risk of huge judgments and other expenses which may occur in cases in which such
director received no personal profit and in cases where such director was not
culpable;

E.    The Corporation, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which the
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors of
the Corporation;

F.    Article Twelve of the Corporation’s Restated Certificate of Incorporation
(the “Certificate of Incorporation”) requires the Corporation to indemnify its
directors and officers to the fullest extent permitted by the General
Corporation Law of the State of Delaware, as amended (the “DGCL”). Article V,
Section 7 of the Corporation’s Bylaws, as amended (the “Bylaws”), expressly
provides that the indemnification and advancement of expenses provided by or
granted pursuant to the Bylaws are not exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled, and
contemplates that agreements may be entered into between the Corporation and its
directors with respect to indemnification;

G.    Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;



--------------------------------------------------------------------------------

H.    The board of directors of the Corporation (the “Board of Directors”) has
determined that contractual indemnification as set forth herein is not only
reasonable and prudent but also promotes the best interests of the Corporation
and its stockholders;

I.    The Corporation desires and has requested the Indemnitee serve or continue
to serve as a director of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation; and

J.    The Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
or she is furnished the indemnity provided for herein, in addition to the
protections afforded by the Certificate of Incorporation and the Bylaws, and the
Corporation’s director and officer insurance program.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1.    Generally.

To the fullest extent permitted by the laws of the State of Delaware:

(a)    The Corporation shall indemnify the Indemnitee if the Indemnitee was or
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, or investigation, whether civil, criminal,
or administrative, commenced after the date hereof by a third party, a
government agency, the Corporation, the Board of Directors, or a committee
thereof, by reason of the fact that the Indemnitee is or was (after the date
hereof) serving as a director of the Corporation, or while serving as a director
of the Corporation, is or was (after the date hereof) serving or has agreed to
serve at the request of the Corporation as a director, officer, employee or
agent (which, for purposes hereof, shall include a trustee, partner or manager
or similar capacity) of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, or by reason of any action alleged to
have been taken or omitted in such capacity.

(b)    The indemnification provided by this Section 1 shall be from and against
expenses (including reasonable attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with such action, suit or proceeding and any
appeal therefrom, but shall only be provided if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Corporation, and, with respect to any criminal
action, suit or proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful.

(c)    Notwithstanding the foregoing provisions of this Section 1, in the case
of any threatened, pending or completed action or suit by or in the right of the
Corporation to

 

- 2 -



--------------------------------------------------------------------------------

procure a judgment in its favor by reason of the fact that the Indemnitee is or
was a director of the Corporation, or while serving as a director of the
Corporation, is or was serving or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, no
indemnification shall be made in respect of any claim, issue or matter as to
which the Indemnitee shall have been adjudged to be liable to the Corporation
unless, and only to the extent that, the Delaware Court of Chancery or the court
in which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court shall deem
proper.

(d)    The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner that the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

Section 2.    Successful Defense; Partial Indemnification. To the extent that
the Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, the Indemnitee shall be indemnified against
expenses (including reasonable attorneys’ fees) actually and reasonably incurred
in connection therewith. For purposes of this Agreement and without limiting the
foregoing, if any action, suit or proceeding is disposed of, on the merits or
otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to the Indemnitee, (ii) an adjudication that the
Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by the Indemnitee, (iv) an adjudication that the Indemnitee did not
act in good faith and in a manner the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and (v) with respect to
any criminal proceeding, an adjudication that the Indemnitee had reasonable
cause to believe the Indemnitee’s conduct was unlawful, the Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto, and as provided herein indemnification is mandatory.

If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including reasonable attorneys’ fees), judgments, fines or amounts paid in
settlement actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with any action, suit, proceeding or
investigation, or in defense of any claim, issue or matter therein, and any
appeal therefrom but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify the Indemnitee for the portion of such expenses
(including reasonable attorneys’ fees), judgments, fines or amounts paid in
settlement to which the Indemnitee is entitled.

Section 3.    Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) hereof. Any such determination shall be made
(i) by a majority vote of the directors who are not and

 

- 3 -



--------------------------------------------------------------------------------

were not parties to, or threatened to be made a party to, the action, suit or
proceeding in question (“disinterested directors”), even if less than a quorum,
(ii) by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum, (iii) by a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote on the matter, voting as a single class, which quorum shall
consist of stockholders who are not at that time parties to the action, suit or
proceeding in question, (iv) by independent legal counsel, or (v) by a court of
competent jurisdiction; provided, however, that if (A) a Change in Control shall
have occurred, (B) indemnification is sought in connection with a Corporation
Authorized Proceeding or (C) the Indemnitee provides prompt written notice to
the Corporation of his or her request that independent legal counsel should be
engaged by the Corporation to make such determination, then in each case an
indemnification determination hereunder shall be made by independent legal
counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee.

Section 4.    Advance Payment of Expenses; Notification and Defense of Claim.

(a)    Expenses (including reasonable attorneys’ fees) incurred or reasonably
anticipated to be incurred by the Indemnitee in defending a threatened or
pending civil, criminal, administrative or investigative action, suit or
proceeding, or in connection with an enforcement action pursuant to
Section 5(b), shall be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding within 15 days after receipt by
the Corporation of (i) a statement or statements from the Indemnitee requesting
such advance or advances from time to time, and (ii) an undertaking, in
substantially the form attached hereto as Exhibit A, by or on behalf of the
Indemnitee to repay such amount or amounts if, and to the extent that, it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Corporation for such Expenses. Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make such repayment.
Advances shall be unsecured and interest-free.

(b)    Promptly after receipt by the Indemnitee of notice of the commencement of
any action, suit or proceeding, the Indemnitee shall, if a claim thereof is to
be made against the Corporation hereunder, notify the Corporation of the
commencement thereof. The failure to promptly notify the Corporation of the
commencement of the action, suit or proceeding, or the Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to the Indemnitee hereunder, except to the extent the Corporation is
prejudiced in its defense of such action, suit or proceeding as a result of such
failure.

(c)    In the event the Corporation shall be obligated to pay the expenses of
the Indemnitee with respect to an action, suit or proceeding, as provided in
this Agreement, the Corporation, if appropriate, shall be entitled (subject to
the other provisions of this paragraph) to assume the defense of such action,
suit or proceeding, with counsel reasonably acceptable to the Indemnitee, upon
the delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Corporation, the Corporation will not be liable
to the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same action, suit or proceeding,
provided that (regardless of the first sentence of this paragraph) (1) the
Indemnitee shall have the right to employ the Indemnitee’s own counsel in such
action, suit or proceeding at the Indemnitee’s expense and (2) if (i) the
employment of counsel by the

 

- 4 -



--------------------------------------------------------------------------------

Indemnitee has been previously authorized in writing by the Corporation,
(ii) counsel to the Corporation or counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position, or
reasonably believes that a conflict is likely to arise, on any significant issue
between the Corporation and the Indemnitee in the conduct of any such defense or
(iii) the Corporation shall not, in fact, have promptly employed counsel to
assume and vigorously pursue the defense of such action, suit or proceeding,
then the fees and expenses of the Indemnitee’s counsel shall be at the expense
of the Corporation, except in the limited circumstances in which indemnity is
prohibited by this Agreement. The Corporation shall not be entitled, without the
consent of the Indemnitee, to assume the defense of any claim brought by or in
the right of the Corporation or as to which counsel for the Corporation or the
Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above.

(d)    Notwithstanding any other provision of this Agreement to the contrary, to
the extent that the Indemnitee is, by reason of the Indemnitee’s status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which the Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit, investigation or proceeding at a
time when the Indemnitee is not a party in the action, suit investigation or
proceeding, the Corporation shall indemnify the Indemnitee against all expenses
(including reasonable attorneys’ fees) actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith, including in
preparation.

Section 5.    Procedure for Indemnification.

(a)    To obtain indemnification, the Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification. The Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to the Indemnitee’s entitlement to indemnification. Any expenses
incurred by the Indemnitee in so cooperating shall be borne by the Corporation
(irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Corporation shall indemnify and hold the Indemnitee
harmless therefrom.

(b)    The Corporation’s determination whether to grant the Indemnitee’s
indemnification request shall be made promptly, and in any event within 15 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by the Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 15-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 hereof where the required undertaking, if any, has been received
by the Corporation) that the Indemnitee has not met the standard of conduct set
forth in Section 1 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Corporation and all payments contemplated by
this Agreement will be made without delay absent the satisfaction of

 

- 5 -



--------------------------------------------------------------------------------

that burden of proof by the Corporation. Neither the failure of the Corporation
(including the Board of Directors or a committee thereof, its independent legal
counsel, and its stockholders) to have made a determination prior to the
commencement of such action that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in Section 1 hereof, nor the fact that there has been an
actual determination by the Corporation (including the Board of Directors or a
committee thereof, its independent legal counsel, and its stockholders) that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has or has not met the
applicable standard of conduct. The Indemnitee’s expenses (including reasonable
attorneys’ fees) incurred in connection with successfully establishing the
Indemnitee’s right to indemnification, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Corporation.

(c)    The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof by clear and
convincing evidence in overcoming that presumption in reaching a determination
contrary to that presumption. Such presumption shall be used as a basis for a
determination of entitlement to indemnification unless the Corporation overcomes
such presumption by clear and convincing evidence.

(d)    If it is determined that the Indemnitee is entitled to indemnification,
payment shall be timely made after that determination.

Section 6.    Insurance and Subrogation.

(a)    The Corporation hereby covenants and agrees to use all reasonable efforts
to purchase and maintain directors’ and officers’ liability insurance from one
or more established and reputable carriers in reasonable amounts on behalf of
the Indemnitee who is or was serving or has agreed to serve at the request of
the Corporation as a director of the Corporation, and the Corporation may
purchase and maintain insurance on behalf of the Indemnitee who is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise against any liability asserted against, and
incurred by, the Indemnitee or on the Indemnitee’s behalf in any such capacity,
or arising out of the Indemnitee’s status as such, whether or not the
Corporation would have the power to indemnify the Indemnitee against such
liability under the provisions of this Agreement. If the Corporation has such
insurance in effect at the time the Corporation receives from the Indemnitee any
notice of the commencement of a proceeding, the Corporation shall give prompt
notice of the commencement of such proceeding to the insurers of such insurance
in accordance with the procedures set forth in the insurance policy. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policy.

(b)    In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee with respect to any insurance policy, who
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are

 

- 6 -



--------------------------------------------------------------------------------

necessary to enable the Corporation to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Corporation shall pay or
reimburse all expenses actually and reasonably incurred by the Indemnitee in
connection with such subrogation.

(c)    The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that the Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.

Section 7.    Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a)    The term “action, suit or proceeding” shall be broadly construed and
shall include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative, including investigations
commenced by the Corporation, the Board of Directors, or a committee thereof.

(b)    The term “by reason of the fact that the Indemnitee is or was (after the
date hereof) serving as a director of the Corporation, or while serving as a
director of the Corporation, is or was (after the date hereof) serving or has
agreed to serve at the request of the Corporation as a director, officer,
employee or agent (which, for purposes hereof, shall include a trustee, partner
or manager or similar capacity) of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise” shall be broadly
construed and shall include, without limitation, any actual or alleged act or
omission to act.

(c)    The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all reasonable attorneys’ fees and
related disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by the Indemnitee for which the Indemnitee is not
otherwise compensated by the Corporation or any third party, provided that the
rate of compensation and estimated time involved is approved by the Board of
Directors, which approval shall not be unreasonably withheld), actually and
reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or establishing or enforcing a
right to indemnification under this Agreement, Section 145 or otherwise.

(d)    The term “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation,
payments of reasonable attorneys’ fees, all penalties and amounts required to be
forfeited or reimbursed to the Corporation, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).

(e)    The term “Corporation” shall include, without limitation and in addition
to the resulting corporation, any constituent corporation (including any
constituent of a constituent)

 

- 7 -



--------------------------------------------------------------------------------

absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, and employees or agents, so that any person who is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as he or she would have with respect to such constituent corporation
if its separate existence had continued.

(f)    The term “other enterprises” shall include, without limitation, employee
benefit plans.

(g)    The term “serving at the request of the Corporation” shall include,
without limitation, any service as a director of the Corporation which imposes
duties on, or involves services by, such director with respect to an employee
benefit plan, its participants or beneficiaries.

(h)    A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

(i)    “Change in Control” means a change in control of the Corporation
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Corporation is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if after the Effective Date:

(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 15% or more of the outstanding shares entitled to vote
generally in the election of directors without the prior approval of at least
two-thirds of the members of the Board of Directors in office immediately prior
to the time such person becomes such a beneficial owner; or

(ii)    there occurs a proxy contest, or the Corporation is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or

(iii)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (together with any
new directors whose election or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) shall
cease for any reason other than death or disability to constitute a majority of
the Board of Directors then in office.

 

- 8 -



--------------------------------------------------------------------------------

(j)    “Effective Date” means the date on which the Indemnitee became a director
of the Corporation.

(k)    “Independent legal counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent: (i) the Corporation, the
Indemnitee or one of the other directors of the Corporation in any matter
material to any such party, or (ii) any other party to the action, suit or
proceeding giving rise to a claim for indemnification hereunder. Independent
legal counsel shall be selected by the Corporation, with the approval of the
Indemnitee, which approval will not be unreasonably withheld; provided, however,
that independent legal counsel shall be selected by the Indemnitee, with the
approval of the Board of Directors, which approval will not be unreasonably
withheld, (i) from and after the occurrence of a Change in Control, and (ii) in
connection with an action, suit or proceeding by or in the right of the
Corporation authorized or not disapproved by the Board of Directors alleging
claims against the Indemnitee that, if sustained, reasonably might give rise to
a judgment for money damages of more than $1,000,000 and/or injunctive relief
(“Corporation Authorized Proceeding”). The fees and costs of independent legal
counsel shall be paid by the Corporation.

Section 8.    Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:

(a)    Claims Initiated by The Indemnitee. To indemnify or advance expenses to
the Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by the Indemnitee, except with respect to an action, suit or
proceeding brought to establish or enforce a right to indemnification (which
shall be governed by the provisions of Section 8(b) of this Agreement), unless
such action, suit or proceeding (or part thereof) was authorized or consented to
by the Board of Directors.

(b)    Action for Indemnification. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any action, suit or proceeding
instituted by the Indemnitee to enforce or interpret this Agreement, unless the
Indemnitee is successful in establishing the Indemnitee’s right to
indemnification in such action, suit or proceeding, in whole or in part, or
unless and to the extent that the court in such action, suit or proceeding shall
determine that, despite the Indemnitee’s failure to establish their right to
indemnification, the Indemnitee is entitled to indemnity for such expenses;
provided, however, that nothing in this Section 8(b) is intended to limit the
Corporation’s obligation with respect to the advancement of expenses to the
Indemnitee in connection with any such action, suit or proceeding instituted by
the Indemnitee to enforce or interpret this Agreement, as provided in Section 4
hereof.

(c)    Section 16 Violations. To indemnify the Indemnitee on account of any
proceeding with respect to which final judgment is rendered against the
Indemnitee for payment or an accounting of profits arising from the purchase or
sale by the Indemnitee of securities in violation of Section 16(b) of the
Exchange Act or any similar successor statute.

 

- 9 -



--------------------------------------------------------------------------------

(d)    Non-compete and Non-disclosure. To indemnify the Indemnitee in connection
with proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.

Section 9.    Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify the Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld. The Corporation shall
not settle any action, suit or proceeding in any manner that would (i) impose
any fine or other obligation on the Indemnitee, (ii) impose a duty or
restriction on the Indemnitee or (iii) force a personal admission on behalf of
the Indemnitee, in each case, without the Indemnitee’s prior written consent.

Section 10.    Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify the Indemnitee as to costs, charges
and expenses (including reasonable attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, including an action by
or in the right of the Corporation, to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the full extent permitted by applicable law.

Section 11.    Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to the Indemnitee
in whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of the
Indemnitee’s costs, charges and expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative, in an
amount that is just and equitable in the circumstances, taking into account,
among other things, contributions by other directors and officers of the
Corporation or others pursuant to indemnification agreements or otherwise;
provided, that, without limiting the generality of the foregoing, such
contribution shall not be required where such holding by the court is due to
(i) the failure of the Indemnitee to meet the standard of conduct set forth in
Section 1 hereof, or (ii) any limitation on indemnification set forth in
Section 6(c), 8 or 9 hereof.

Section 12.    Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

 

- 10 -



--------------------------------------------------------------------------------

If to the Corporation:

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, NJ 08057

Attn: General Counsel

Facsimile: 856-291-9905

If to the Indemnitee:

[address]

Section 13.    Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors,
then the Corporation shall indemnify the Indemnitee to the fullest extent
permitted by the DGCL, as so amended.

Section 14.    Nonexclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have under any provision
of law, the Certificate of Incorporation or the Bylaws, in any court in which a
proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and the Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
agent of the Corporation and shall inure to the benefit of the heirs, executors
and administrators of the Indemnitee. However, no amendment or alteration of the
Certificate of Incorporation or the Bylaws or any other agreement shall
adversely affect the rights provided to the Indemnitee under this Agreement.

Section 15.    Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by the Indemnitee for enforcement of his rights hereunder shall have been
commenced, continued or appealed, that its obligations set forth in this
Agreement are unique and special, and that failure of the Corporation to comply
with the provisions of this Agreement will cause irreparable and irremediable
injury to the Indemnitee, for which a remedy at law will be inadequate. As a
result, in addition to any other right or remedy the Indemnitee may have at law
or in equity with respect to a breach of this Agreement, the Indemnitee shall be
entitled to injunctive or mandatory relief directing specific performance by the
Corporation of its obligations under this Agreement.

Section 16.    Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted in the manner most favorable to
the Indemnitee, and enforced so as to provide indemnification to the Indemnitee
to the fullest extent now or hereafter permitted by law.

Section 17.    Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

Section 18.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 19.    Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, to expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.

Section 20.    Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the state of Delaware, and waives and agrees not to raise any defense that
any such court is an inconvenient forum or any similar claim.

Section 21.    Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

Section 22.    Employment Rights. Nothing in this Agreement is intended to
create in the Indemnitee any right to employment or continued employment.

Section 23.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 24.    Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

[Signature page follows.]

 

- 13 -



--------------------------------------------------------------------------------

  DESTINATION MATERNITY CORPORATION By   /s/ Ronald J. Masciantonio Name:  
Ronald J. Masciantonio Title:   Executive Vice President & Chief Administrative
Officer   INDEMNITEE By   /s/ Melissa Payner-Gregor Name:   Melissa
Payner-Gregor

[Signature page to Indemnification Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

Pursuant to the Indemnification Agreement, by and between Destination Maternity
Corporation (the “Corporation”) and the undersigned (the “Indemnitee”), the
Indemnitee agrees to reimburse the Corporation for all expenses paid to the
Indemnitee by the Corporation for the Indemnitee’s defense in any civil or
criminal action, suit, or proceeding, or in connection with any covered
investigation, in the event, and to the extent that it shall ultimately be
determined that the Indemnitee is not entitled to be indemnified by the
Corporation for such expenses.

 

INDEMNITEE   Signature     Print Name     Office:    

 

Exhibit A-1